Exhibit 10.2

 

EXECUTION VERSION

 

October 14, 2016

 

By Mail

 

Linda H. Blair

c/o ITC Holdings Corp.

27175 Energy Way

Novi, Michigan 48377

 

Re:  Amendment to Employment Agreement

 

Dear Linda:

 

As we discussed, we are pleased to confirm your appointment as President and
Chief Executive Officer of ITC Holdings Corp. (the “Company”), International
Transmission Company and any of their subsidiaries and/or affiliates that the
board of directors of the Company (the “Board”) designates (collectively, the
“Employer”), effective as of November 1, 2016. In this regard, effective as of
such date, this letter hereby amends and modifies your employment agreement,
dated December 21, 2012 (the “Employment Agreement”), with the Company as
follows:

 

1.              Effective November 1, 2016, your position will be President and
Chief Executive Officer of the Employer, and you will have such duties and
authority as the Board determines from time to time. In addition, now that you
will be the Chief Executive Officer, the items listed in Section 2(b) of the
Employment Agreement will now require Board consent (instead of consent of the
Chief Executive Officer).

2.              Effective November 1, 2016, your new term of employment will
commence on November 1, 2016, and end on December 31, 2018, subject to the
conditions set forth in the Employment Agreement; provided, however, that such
period of employment will automatically be extended for successive one-year
periods unless you or the Employer, at least thirty (30) days prior to the end
of any such period, provides written notice to the other party of the intent not
to extend such period of employment for any additional one-year period.

3.              Effective November 1, 2016, your annual base salary will be
$725,000.

4.              Effective November 1, 2016, your long term incentive value has
been set at 250% of base salary, subject to plan terms and conditions as
approved by the Board. Your target Annual Bonus (as defined under the Employment
Agreement) remains unchanged as the percentage of base salary as established by
the Board (generally 100% of base salary).

 

This letter and the Employment Agreement (and any policies referenced therein)
sets forth the entire agreement and understanding of the parties with respect to
the subject matter hereof and thereof and supersede any and all prior
agreements, arrangements and understandings, written or

 

--------------------------------------------------------------------------------


 

oral, relating to the matters set forth in this letter and the Employment
Agreement.  Except as expressly modified by this letter, all terms and
provisions of the Employment Agreement shall continue unchanged and in full
force and effect.  You acknowledge that no promises or representations, oral or
written, have been made regarding your employment other than those expressly
stated herein, and that you have not relied on any other promises or
representations relating to your employment in signing this letter.

 

This letter may be executed in counterparts, each of which will be deemed an
original, but all of which will be deemed one and the same instrument.

 

Please sign and date this letter below and return the signed and dated letter to
me on or before October 14, 2016 to acknowledge this change in the terms and
conditions of your employment, as previously set forth in the Employment
Agreement.

 

We thank you for and look forward to your continued service with the Company.

 

 

Sincerely,

 

 

 

 

 

ITC Holdings Corp.

 

 

 

 

 

/s/ Christine Mason Soneral

 

 

 

By: Christine Mason Soneral

 

Title: SVP and General Counsel

 

 

 

 

ACKNOWLEDGED & AGREED:

 

 

 

/s/ Linda H. Blair

 

 

Linda H. Blair

 

 

 

 

 

 

 

 

Date:

10/14/16

 

 

 

2

--------------------------------------------------------------------------------

 